Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                          Illinois Official Reports                          the accuracy and
                                                                             integrity of this
                                                                             document
                                  Appellate Court                            Date: 2019.10.08
                                                                             10:48:43 -05'00'



           Mickens v. CPS Chicago Parking, LLC, 2019 IL App (1st) 180156



Appellate Court       JAUKITA MICKENS, Plaintiff-Appellant, v. CPS CHICAGO
Caption               PARKING, LLC, an Illinois Limited Liability Company, FOUR
                      SEASONS SERVICES, INC., an Illinois Corporation, and
                      NORTHEAST ILLINOIS REGIONAL COMMUTER RAILROAD
                      CORPORATION, d/b/a Metra, an Illinois Not-for-Profit Corporation,
                      Defendants-Appellees.



District & No.        First District, Third Division
                      Docket No. 1-18-0156



Filed                 June 26, 2019



Decision Under        Appeal from the Circuit Court of Cook County, No. 15-L-9864; the
Review                Hon. John P. Callahan Jr., Judge, presiding.



Judgment              Reversed and remanded.


Counsel on            Neal S. Gainsberg and Nicholas Kreitman, of Gainsberg Law, P.C., of
Appeal                Chicago, for appellant.

                      Justin J. Power, of Hilbert & Power, Ltd., of Chicago, for appellees.



Panel                 JUSTICE ELLIS delivered the judgment of the court, with opinion.
                      Justices Howse and Cobbs concurred in the judgment and opinion.
                                               OPINION

¶1       Plaintiff, Jaukita Mickens, was seriously injured when she slipped and fell on ice at a Metra
     train station. She alleged that defendants (Metra, the property manager, and a snow-removal
     contractor) negligently failed to clear the pedestrian ramp where she fell. Defendants moved
     for summary judgment, claiming plaintiff failed to show an unnatural accumulation of ice that
     would render them liable. The circuit court granted summary judgment to all defendants.
¶2       We reverse and remand. We find a question of fact as to whether the ice formed naturally
     or unnaturally. And we hold that the property manager and snow-removal contractor could be
     held liable for even natural accumulations of snow or ice.

¶3                                           BACKGROUND
¶4       In the early morning of Monday, February 9, 2015, Mickens was walking down a
     pedestrian ramp at a Metra station in Harvey (Metra Station) when she slipped on a sheet of
     ice that she estimated as an inch thick. The slip and fall caused a severe ankle injury that
     required next-day emergency surgery. She missed about three months of work.
¶5       Mickens is a medical assistant who works at one of Northwestern Hospital’s outpatient
     locations in Chicago. On the morning of her fall, Mickens and her daughter were at the Metra
     Station for a 6:59 a.m. train into Chicago. As usual, Mickens drove to the Metra Station and
     parked in the paid parking lot. To pay for parking, customers use stand-alone pay boxes.
     Mickens and her daughter walked toward the train platform together, but because Mickens was
     paying, she stopped at a pay box while her daughter continued toward a nearby concrete ramp
     down to the platform. After paying, Mickens walked down the ramp behind her daughter.
¶6       While walking down the ramp, she described noticing “slush” on the ground. To her, “it
     looked like it could have snowed like maybe the weekend and it was starting to melt.” As she
     was walking, she fell and seriously injured her ankle. According to her, the ground “didn’t feel
     slippery. It felt like a lump. Like my foot hit something, which I’m assuming it probably was
     the ice I thought that was slush, so it probably hit the ice.” She said “it appeared to be just wet,
     like a wet slush. It didn’t appear to be slippery at all.” She tried to get up but could not. While
     on the ground, she “felt ice. It felt, hard ice. Not the slush that I thought was there. It was like,
     hard ice.” Mickens was unable to get up and was taken to the hospital by ambulance.
¶7       Mickens stated that she never saw a lump her foot hit. To her, the ground just looked like
     “slush.” It was not until after she had fallen that she realized the “slush” was actually a solid
     sheet of ice “maybe one inch or so” thick. She said “it looked like it had snowed and the ice—
     the snow had hardened and it hadn’t been shoveled. Like, it looked untreated.” She estimated
     the sheet of ice covered the entire width of the ramp, though she could not be certain.
¶8       Mickens sued Northeastern Illinois Regional Commuter Railroad Corporation, d/b/a Metra
     (Metra), CPS Chicago Parking, LLC (CPS), and Four Seasons Services, Inc. (Four Seasons).
     Metra owned and operated the Metra Station where Mickens was injured. CPS served as the
     property manager per its contract with Metra. CPS, in turn, contracted with Four Seasons to
     perform snow and ice removal at the Metra Station.
¶9       At the time of Mickens’s fall, David Hayes was the fleet supervisor at Four Seasons. In
     addition to his supervisory duties, he also performed plowing services and personally
     performed all plowing and salting operations at the Metra Station. At his deposition, Hayes

                                                   -2-
       testified that there is no regular schedule for inspecting the Metra Station or providing services;
       instead, services are provided depending on the weather. To determine when plowing and
       salting is required, he constantly monitors various weather reports and discusses the course of
       action with CPS employee Eric Bowman.
¶ 10        Hayes acknowledged that Mickens slipped at a location where he was required to provide
       snow and ice removal services. He testified that the last time he plowed and salted the Metra
       Station was the night of Wednesday, February 4—several days before the accident on the
       morning of Monday, February 9. The work took about four hours; he finished sometime in the
       early morning of February 5. Hayes stated that he would have spent about five minutes
       shoveling and salting the area where Mickens fell.
¶ 11        In the afternoon of February 5, Hayes returned to the Metra Station. He listed two reasons
       for doing so. One was to ensure that the premises still “look[ed] good.” That is something he
       typically does after a plowing job, he said: “I check stations to make sure that the ice melted
       and everything else looks good, snow doesn’t need to be ever removed to provide more room
       for another snowfall coming.” A second reason, related to the first one, was to determine
       whether any “loader” work was necessary, meaning if it was necessary to transport the plowed
       snow from the platforms and pay stations to the rear of the station, in case another snowfall
       were to soon occur.
¶ 12        Hayes testified that during this February 5 inspection of the Metra Station, “there was no
       snow on the sidewalks, in the parking lot left from the prior storm.” At another point, he
       testified (albeit more generally, not specific to this February 5 plowing) that when he shovels
       a walkway, he shovels the snow “[a]way from the walk areas, the common area.”
¶ 13        After doing his look-over on February 5, Hayes did not return to the Metra Station until
       February 26, when he was required to plow and salt it again.
¶ 14        The defendants moved for summary judgment, claiming that they owed no duty to remove
       natural accumulations of snow and ice, and there was no evidence in the record that the ice on
       which Mickens fell was anything but a natural accumulation. In response, Mickens argued that
       due to the Metra, CPS, and Four Seasons contracts, the defendants had undertaken the duty to
       remove even natural accumulations of snow and ice. Alternatively, she argued that a question
       of fact existed as to whether her fall was caused by an unnatural accumulation of snow and ice.
       As part of her response, Mickens referenced a complaint made to Metra by another person,
       Fiesha Burge, about the icy conditions of the station on February 5—after Hayes would have
       performed snow and ice removal services. The defendants replied that this mention of Burge’s
       complaint was inadmissible.
¶ 15        Shortly after defendants’ reply, Mickens filed an emergency motion to file a verified
       statement of Burge. Her motion sought leave to file the affidavit of Burge and to supplement
       her response with the affidavit. The court granted Mickens leave to file the affidavit but gave
       defendants leave to file a motion to strike the same affidavit, which they did.
¶ 16        In her affidavit, Burge swore that she slipped “on ice that had not been salted in the parking
       lot” at the Metra Station at about 7:45 a.m. on February 5. She believed that “no area of the
       station had been salted.” She “saw that there was snow piled around the parking lot pay box,
       the ramp near the pay box, and elsewhere at the [Metra Station].” She “saw that sheets of ice
       had formed on the ground at the [Metra Station], especially around the pay box and ramp near
       it.” She went on to state that she believed this ice was caused by snow that had melted and
       refrozen. That same day, Burge called Metra to complain about the ice and her fall.

                                                    -3-
¶ 17        The court entered summary judgment for all defendants in an order that does not explain
       its reasoning other than to reference the reasons given in open court. We have no transcript of
       that hearing, however. Nor does the record contain any indication of a ruling on the motion to
       strike Burge’s affidavit.
¶ 18        Mickens moved for reconsideration. In this motion, in addition to her natural-accumulation
       argument, she asked the court to “revisit its initial decision regarding unnatural accumulation.”
       Her brief on appeal states that the court made a finding “that Plaintiff fell on a natural
       accumulation of snow and ice and granted summary judgment as to all Defendants.”
¶ 19        The court denied Mickens’s motion to reconsider. This appeal followed.

¶ 20                                            ANALYSIS
¶ 21        Summary judgment is appropriate if “there is no genuine issue as to any material fact and
       *** the moving party is entitled to a judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West
       2016). It is a drastic measure and should only be granted where the movant’s right to judgment
       is free and clear from doubt. Outboard Marine Corp. v. Liberty Mutual Insurance Co., 154 Ill.
       2d 90, 102 (1992). We construe the record strictly against the movant and in favor of the
       nonmoving party. Allen v. Cam Girls, LLC, 2017 IL App (1st) 163340, ¶ 28. To defeat
       summary judgment, the nonmoving party must present some evidence that arguably entitles it
       to judgment. Id. We review a grant of summary judgment de novo, meaning we perform the
       same analysis as the trial court. A.M. Realty Western L.L.C. v. MSMC Realty, L.L.C., 2016 IL
       App (1st) 151087, ¶ 87.
¶ 22        One of the defendants here, Metra, is the owner of the Metra Station. CPS was the property
       manager that, as we will see, had a duty to remove ice and snow in its contract with Metra.
       Four Seasons was the subcontractor whose sole function was snow and ice removal. The law
       distinguishes between landowners and those who contract with the landowner to remove snow
       and ice. So we must consider the liability of Metra separately and apart from that of the other
       defendants.

¶ 23                                                I
¶ 24      We begin with the liability of Metra for the ice that formed on the ramp, ice on which
       Mickens testified that she slipped and injured herself.

¶ 25                                                  A
¶ 26        Generally, landowners and occupiers have no common-law duty to remove natural
       accumulations of snow and ice from their property. Murphy-Hylton v. Lieberman Management
       Services, Inc., 2016 IL 120394, ¶ 19; Krywin v. Chicago Transit Authority, 238 Ill. 2d 215,
       232 (2010) (applying natural-accumulation rule to property of common carriers). A “natural
       accumulation” is just what it suggests—an accumulation of snow or ice caused by the mere
       falling and settling of snow or precipitation.
¶ 27        Illinois has this “natural-accumulation” rule, relieving landowners of the duty to remove
       naturally fallen snow or naturally formed ice, because “to hold otherwise would create an
       unreasonable burden of vigilance” on a landowner given “ ‘ “the climactic vagaries” ’ ” of
       Illinois, “ ‘ “with its unpredictable snowfalls and frequent temperature changes.” ’ ” Murphy-
       Hylton, 2016 IL 120394, ¶ 19 (quoting Tzakis v. Dominick’s Finer Foods, Inc., 356 Ill. App.

                                                   -4-
       3d 740, 748 (2005), quoting Lapidus v. Hahn, 115 Ill. App. 3d 795, 801 (1983)); see also
       Hussey v. Chase Manor Condominium Ass’n, 2018 IL App (1st) 170437, ¶ 18 (natural-
       accumulation rule based on “harsh, unpredictable, and rapidly changing winter weather” in
       Illinois, for which it would be “unreasonable to hold landowners to a duty of immediate and
       effective removal of snow and ice”).
¶ 28        So if a landowner fails to remove snow or ice that naturally accumulated—either because
       it made no attempt at removal, or because it made some attempt but did not remove all the
       snow or ice—that landowner is not liable for injuries caused by those natural accumulations,
       no matter how dangerous they may be. Murphy-Hylton, 2016 IL 120394, ¶ 19; Graf v.
       St. Luke’s Evangelical Lutheran Church, 253 Ill. App. 3d 588, 591-92 (1993) (“The mere
       removal of snow leaving a natural ice formation underneath does not constitute negligence.”);
       Eichler v. Plitt Theatres, Inc., 167 Ill. App. 3d 685, 692 (1988) (same); Timmons v. Turski, 103
       Ill. App. 3d 36, 38 (1981) (same); McCann v. Bethesda Hospital, 80 Ill. App. 3d 544, 549
       (1979) (same).
¶ 29        But the law treats unnatural accumulations of snow or ice differently. The law imposes on
       landowners “a duty of reasonable care to prevent unnatural accumulations of ice and snow on
       their premises where they have actual or constructive knowledge of the dangerous condition.”
       Murphy-Hylton, 2016 IL 120394, ¶ 20. An accumulation of snow or ice is “unnatural” if it
       “accumulated by artificial causes or in an unnatural way or by a defendant’s own use of the
       area concerned and creation of the condition.” (Internal quotation marks omitted.) Id.
¶ 30        For example, a mound or pile of snow created by snow-removal efforts has long been
       considered an unnatural accumulation, as the pile was created not by naturally falling snow but
       by shoveling or plowing. See, e.g., Ziencina v. County of Cook, 188 Ill. 2d 1, 13 (1999); Russell
       v. Village of Lake Villa, 335 Ill. App. 3d 990, 994 (2002); Sims v. Block, 94 Ill. App. 2d 215,
       223 (1968). Likewise, if that mound of snow melts, leading to water runoff that refreezes into
       a sheet of ice, we have consistently found that sheet of ice to be an unnatural condition. See,
       e.g., Russell, 335 Ill. App. 3d at 995; Hussey, 2018 IL App (1st) 170437, ¶ 21; Fitzsimons v.
       National Tea Co., 29 Ill. App. 2d 306, 314 (1961); see Murphy-Hylton, 2016 IL 120394, ¶ 22.
¶ 31        Here, Mickens testified in her deposition to slipping on ice on the Metra ramp. So the
       question is how that ice got there. Did it naturally form, meaning Four Seasons failed to remove
       it when it plowed the Metra Station on February 4 and 5? Or, as Mickens claims, was it an
       unnatural result of Four Seasons negligently plowing the ramp and surrounding area? More
       pointedly for our purposes, of course, the question is whether there is a disputed issue of fact
       on this question, precluding summary judgment.

¶ 32                                                  B
¶ 33        Mickens says that this case presents a classic example of an unnatural condition. Her theory
       is that the sheet of ice formed when Four Seasons piled snow into mounds on and around the
       Metra ramp, after which the temperatures warmed and the snow melted, followed by a drop in
       the temperatures that led the water runoff to refreeze, creating dangerous ice on the ramp. At
       a minimum, she argues, there is sufficient evidence of this scenario to create a question of fact,
       precluding summary judgment.
¶ 34        Metra, on the other hand, claims that there is no evidence of an unnatural condition here.
       The only other possibility, then, is that the ice was the product of natural accumulation, and
       Metra owed no duty to remove it or otherwise protect Mickens from it.

                                                   -5-
¶ 35       The trial court did not specify its basis for summary judgment in its written order, and there
       is no transcript of that hearing from which that order was produced. That does not preclude our
       review, as we consider the question de novo, so the trial court’s reasoning is immaterial. Fields
       v. Schaumburg Firefighters’ Pension Board, 383 Ill. App. 3d 209, 223 (2008). In any event,
       from the parties’ briefing below and before this court, it certainly appears that the trial court
       ruled that there was no evidence of an unnatural accumulation.
¶ 36       As noted, we draw all reasonable inferences at this stage in favor of the nonmovant,
       Mickens, and we determine not whether Mickens is entitled to judgment but whether she
       arguably could win, based on the evidence at hand. Allen, 2017 IL App (1st) 163340, ¶ 28. We
       remain mindful as well that it is Mickens’s burden to demonstrate an identifiable link between
       the snow pile and the ice on which she slipped. See Hornacek v. 5th Avenue Property
       Management, 2011 IL App (1st) 103502, ¶ 32; Russell, 335 Ill. App. 3d at 996.
¶ 37       Taking the evidence in the light most favorable to Mickens, the record shows that it snowed
       on Wednesday, February 4, and Four Seasons plowed the snow later that night and into the
       early hours of February 5. Later that morning, February 5, the eyewitness Fiesha Burge
       (testifying via affidavit), besides slipping on ice herself in the Metra Station parking lot, noted
       “snow piled around the parking lot pay box, the ramp near the pay box, and elsewhere” at the
       Metra Station. She also “saw that sheets of ice had formed on the ground at the [Metra Station],
       especially around the pay box and ramp near it.” It is undisputed that the pay box was near the
       top of the ramp and that the ramp sloped downhill.
¶ 38       Then there is the testimony of David Hayes, the Four Seasons supervisor who personally
       plowed the snow at the Metra Station on late February 4 into early February 5. His testimony,
       to some extent, contradicts that of Burge and, to some extent, supports it. He claimed that he
       typically inspects his snowplowing work the day after to make sure that any ice has melted and
       that snow does not need to be removed to provide more room for another snowfall. And when
       he returned to review the Metra Station in the late afternoon of February 5—which would have
       been anywhere from approximately 12 to 15 hours after he plowed the station—“there was no
       snow on the sidewalks, in the parking lot left from the prior storm.”
¶ 39       Two points about Hayes’s testimony. First, we might be able to glean from his testimony
       that, when he shoveled the Metra Station on February 4-5, he removed all the snow off the
       ramp (where Mickens fell) and by the pay station immediately above the ramp. His reference
       to “no snow on the sidewalks” was vague. Elsewhere in his deposition, he testified more
       generally that he would shovel that ramp down to the surface, and that he would move the
       snow “[a]way from the walk areas, the common areas.” He did not quite say that is what he
       did on February 4 and 5. But even if we took his testimony as such, that testimony is obviously
       inconsistent with the testimony of Burge, who saw snow piles by the pay station right by the
       ramp, as well as on the ramp itself, on the morning of February 5. We would resolve any
       contradictions in the testimony, at this stage, in favor of the nonmovant, Mickens, meaning we
       must assume that the snow was not removed completely but, rather, was piled along the side
       of the ramp and by the pay station immediately above the ramp as of February 5.
¶ 40       The second thing of note is Hayes’s testimony that, when he returns to a site the day after
       plowing, he confirms that no ice is remaining—that it was removed or that it has melted if not
       removed. So when he returned to the Metra Station on the afternoon of February 5 and
       determined that “everything look[ed] good,” presumably that means he was satisfied that a
       sheet of ice was not covering the ramp at that time. (We say “presumably,” because Hayes was

                                                    -6-
       never asked that pointed question.) It is certainly a fair inference that, had Hayes observed an
       inch-thick sheet of ice on the ramp or even parts of that ramp during his post-plowing
       inspection, he would not have ignored it and deemed the state of affairs satisfactory.
¶ 41        As for the weather: First, it is undisputed that no additional precipitation—no new naturally
       accumulating snow or ice—fell between the date that Four Seasons plowed the Metra Station
       (February 4-5) and when Mickens fell (February 9). The temperatures for the days before and
       including her fall are also undisputed: On February 7, the high was 44 degrees and the low was
       25 degrees. On February 8, the high was 42 degrees and the low 31 degrees. On February 9,
       the day Mickens fell, the temperature did not rise above freezing: the high was 31 degrees.
¶ 42        Viewed in the light most favorable to Mickens, the record shows that Four Seasons plowed
       the snow into piles on the ramp where Mickens fell and at the top of the ramp at the pay box;
       in the days preceding her fall, the temperatures fluctuated between below-freezing and above-
       freezing temperatures; on the day of her accident, the temperatures never rose above freezing.
       That sequence of events could easily translate to the very scenario Mickens posits—that snow
       piles melted, causing water runoff that refroze on the ramp. And of course, if Hayes was
       satisfied that a sheet of ice was not present on the ramp when he reinspected the property on
       the afternoon of February 5, and if a sheet of ice was present on the ramp on February 9 when
       Mickens fell, with no intervening precipitation in the interim, one might wonder how else the
       ice could have formed but unnaturally. See, e.g., Ordman v. Dacon Management Corp., 261
       Ill. App. 3d 275, 282-83 (1994) (lack of additional precipitation between time of defendant’s
       shoveling of snow and plaintiff’s slip on ice was evidence of unnatural formation of ice).
¶ 43        We cannot say one way or the other conclusively, and we do not purport to do so. We are
       not making a finding that the ice formed unnaturally; it remains possible that it formed
       naturally. The facts have not been fully fleshed out. But fleshed out enough, at least, to easily
       create a question of fact as to whether the ice was formed naturally or unnaturally.
¶ 44        It is common knowledge, after all, that snow melts when the temperatures rise above
       freezing and that water freezes in subfreezing temperatures. Russell, 335 Ill. App. 3d at 996 (it
       is “common knowledge” that “water can melt, freeze, or refreeze depending on the temperature
       at any given time”); Johnson v. National Super Markets, Inc., 257 Ill. App. 3d 1011, 1016
       (1994) (“it is within common knowledge that if the sun shines, snow will melt, and if it is in a
       large pile, the water from the snow will run down the pile, and if the temperature drops, it will
       refreeze in the area in which it collected”). It is just as obvious that if a pile of snow at the top
       of a downhill ramp melts, the water may run down the ramp. Williams v. Stanley Machining &
       Tool Corp., No. 98 C 0402, 1999 WL 756164, at *3 (N.D. Ill. Sept. 13, 1999) (construing
       Illinois law and indicating “[i]t is common knowledge that water runoff from melted snow will
       flow in accordance with the laws of gravity”); Johnson, 257 Ill. App. 3d at 1016 (“It is also
       within common knowledge for a person to know that, if a parking lot slopes toward the
       entrance of the store and snow melts, the water will run downhill ***.”).
¶ 45        Consider, for example, a staircase up to a church, separated down the middle by a handrail,
       where the landowner removes the snow from one side of the stairs over onto the other side,
       thus piling all the snow on one side. After ice formed on the “cleared” side of the staircase and
       the plaintiff slipped on it, we held that a jury could conclude “that the ice on which plaintiff
       fell was caused by runoff from the snow piled on the other side of the stairs.” Graf, 253 Ill.
       App. 3d at 592. As there was sufficient evidence that the ice on the shoveled side was the result
       of an unnatural accumulation, summary judgment for the landowner was improper. See id.

                                                     -7-
¶ 46       As there is sufficient evidence here of (1) snow mounds piled above and on the pedestrian
       ramp on February 5, (2) a cycle of thawing and refreezing caused by the rising and falling
       temperatures in the days that followed, (3) no additional precipitation in the interim, and given
       (4) the contrast between Hayes presumably seeing no sheets of ice on the ramp on the afternoon
       of February 5 but Mickens slipping on ice on February 9, Mickens has created a triable issue
       of fact as to whether the ice formed from unnatural causes.
¶ 47       The cases cited by defendants do not convince us otherwise. In Crane v. Triangle Plaza,
       Inc., 228 Ill. App. 3d 325, 332 (1992), the plaintiff could not establish a causal link between
       snow piled on the periphery of the parking lot and a two-by-four-foot patch of ice by the
       opposite end of the plaintiff’s car on which she slipped and fell. But it was undisputed that the
       parking lot did not slope, and thus there was no explanation in the record for how water runoff
       from melting snow could have travelled sideways the length of a car, from the snow pile to the
       depression in the lot where the fall occurred. (That was truer still because the lot itself was not
       a smooth surface but one “comprised of gravel, sand and dirt” and full of depressions. Id. at
       327.) See Graf, 253 Ill. App. 3d at 593 (likewise distinguishing Crane).
¶ 48       The evidence in Crane further showed that the naturally accumulated snow had not been
       completely removed post-shoveling—some naturally accumulated snow remained—and
       additional precipitation had occurred post-shoveling (an inch of rainfall and a dusting of snow),
       which would obviously be natural accumulations. Crane, 228 Ill. App. 3d at 327. There were,
       in other words, more plausible ways that ice could have formed in the depression containing
       the ice patch where the plaintiff slipped, compared to the plaintiff’s entirely speculative theory.
¶ 49       Maybe water from melted snow can travel sideways, horizontally, over a lumpy surface of
       gravel, sand, and dirt. But the Crane plaintiff offered no expert or factual predicate for that
       possibility. Here, on the other hand, as noted, we require no expert testimony to know that
       snow will melt when the temperatures warm and that water will comply with the laws of
       gravity. The snow piles here were not a car length’s away from the ice at the same grade level;
       the ice was on a downward ramp, and the snow piles were immediately above that ramp and
       on the ramp itself.
¶ 50       Metra also cites Zide v. Jewel Tea Co., 39 Ill. App. 2d 217, 221 (1963), where the plaintiff
       slipped in the defendant’s parking lot after the defendant had shoveled the surface, leaving
       behind a thin film of “ ‘hard packed snow.’ ” The plaintiff parked her car, got out, and slipped
       and fell. Id. at 220. She claimed that unnatural ice had formed from the melting of snow around
       the store entrance that had been gathered by the defendant. Id. at 224. This court found,
       however, that there was “no evidence in the record that the application of salt to snow and ice
       around the store entrance would produce water that would flow or drain to the place where the
       plaintiff fell,” nor was there any evidence “that water drained or would drain from the area
       around the store entrance to the place where the plaintiff fell.” Id. at 224-25.
¶ 51       Here, unlike Zide, there is a natural and logical connection between the piles of snow on
       and above the ramp to the ice that formed on the ramp.
¶ 52       Because a question of fact exists as to whether the ice on which Mickens slipped was the
       product of a natural or unnatural accumulation, summary judgment in favor of Metra was error.




                                                    -8-
¶ 53                                              II
¶ 54      We next consider the liability not of the landowner but of the entities that contractually
       promised to remove snow from the Metra Station—the property manager, CPS, and its
       subcontractor, Four Seasons.

¶ 55                                                     A
¶ 56        In some instances, a contract to provide snow-removal services can itself create a duty in
       tort to remove snow or ice—a duty that extends to an individual coming onto the property. One
       example is when the landowner makes a direct promise to an individual to keep the property
       free of snow or ice accumulation. If that landowner fails to do so, and the individual is injured
       by the presence of snow or ice, the landowner is liable to the individual even if the snow or ice
       was the result of a mere natural accumulation. See Schoondyke v. Heil, Heil, Smart & Golee,
       Inc., 89 Ill. App. 3d 640 (1980); Tressler v. Winfield Village Cooperative, Inc., 134 Ill. App.
       3d 578 (1985).
¶ 57        In Schoondyke, 89 Ill. App. 3d at 644, the defendants, a condominium association and the
       developer of the condominiums, entered into a condominium agreement with plaintiff, one of
       the unit owners, under which the defendants agreed to remove natural accumulations of snow
       and ice. We recognized that the defendants had no common-law duty to remove that snow or
       ice but held that the defendants voluntarily assumed a duty of snow removal by contract,
       rendering summary judgment in favor of the defendants inappropriate. Id. at 643-45. In
       Tressler, 134 Ill. App. 3d at 580, we recognized that, while the landlord in that case did not
       have a common-law duty to remove snow or ice from the premises, it had voluntarily assumed
       a duty to remove snow and ice in its lease with plaintiff.
¶ 58        These cases simply recognize that a duty that does not arise from the common law can be
       voluntarily assumed, often called a “voluntary undertaking.” See Frye v. Medicare-Glaser
       Corp., 153 Ill. 2d 26, 32 (1992). The duty of care imposed on a defendant in that instance is
       limited to the scope of its undertaking. Id.; Pippin v. Chicago Housing Authority, 78 Ill. 2d
       204, 210 (1979). The common law, in other words, has nothing to say about it; the scope of
       the voluntary undertaking decides the scope of the duty. So if that duty stems from a promise
       made in a contract, then the duty is limited to the scope of the contractual language. Thus, for
       example, in Schoondyke, 89 Ill. App. 3d at 644, the common-law natural-accumulation rule
       was irrelevant, because the duty to remove naturally accumulated snow and ice did not stem
       from the common law but from the voluntary undertaking contained in the contract.
¶ 59        Schoondyke and Tressler are different from the facts here because the contractual promises
       in those cases were directly between the defendants and the plaintiffs. Here, CPS’s snow-
       removal duty was in its property management contract with Metra. Likewise, in its subcontract,
       Four Seasons promised CPS that it would remove snow and ice from the Metra station.
       Mickens, quite obviously, had no relationship to either contract.
¶ 60        But even contracts between a landowner and a contractor may impose a duty of care on the
       contractor to third parties. Section 324A of the Restatement (Second) of Torts provides in
       pertinent part as follows:
                    “One who undertakes, gratuitously or for consideration, to render services to
                another which he should recognize as necessary for the protection of a third person or
                his things, is subject to liability to the third person for physical harm resulting from his


                                                     -9-
                failure to exercise reasonable care to protect his undertaking, if *** (c) the harm is
                suffered because of reliance of the other or the third person upon the undertaking.”
                Restatement (Second) of Torts § 324A (1965).
¶ 61       Our supreme court has adopted section 324A, including this specific reliance provision in
       subsection (c). See Pippin, 78 Ill. 2d at 210-11 (1979); Scott & Fetzer Co. v. Montgomery Ward
       & Co., 112 Ill. 2d 378, 390-91 (1986); Bell v. Hutsell, 2011 IL 110724, ¶ 12 (recognizing
       adoption). And we have determined that snow-removal contracts are one type of contract that
       is recognized, for the purposes of section 324A, as being for the protection of third parties
       coming onto the landowner’s property. See Allen, 2017 IL App (1st) 163340, ¶ 30; Eichler,
       167 Ill. App. 3d at 691-92. Thus, this court has looked to section 324A in determining the
       liability of a snow-removal contractor to plaintiffs injured when slipping on snow or ice. See
       Allen, 2017 IL App (1st) 163340, ¶ 30; Eichler, 167 Ill. App. 3d at 691-92; Jordan v. The
       Kroger Co., 2018 IL App (1st) 180582, ¶ 30; McBride v. Taxman Corp., 327 Ill. App. 3d 992,
       996-97 (2002). As both the Metra-CPS contract and the CPS-Four Seasons subcontract
       contained a promise to remove snow and ice from the premises, each of them triggers section
       324A.
¶ 62       When applied to the facts here, section 324A means this: CPS and Four Seasons are liable
       in tort if (1) they made a contractual promise to perform snow-removal services at the Metra
       Station (2) for the protection of Metra customers, and (3) a Metra customer is injured as a result
       of (4) their failure to perform that service with reasonable care, and (5) either the customer or
       Metra relied on their promise to remove the snow or ice.
¶ 63       Here, in its property management contract with Metra, CPS agreed that “one of the primary
       purposes and inducements for [Metra] to enter into this Agreement is to require [CPS] to
       assume the duties and risks associated with seasonal and excessive snow and ice accumulation
       and removal.” (Emphasis in original.) More specifically, the contract, under the heading “Snow
       and Ice Removal,” provided that
                    “[t]he accumulation of two (2) or more inches of snow must be plowed and
                removed from all spaces within the Facilities and the Facilities salted no later than 5:00
                A.M. each day. Salting shall also occur whenever there is a threat of ice forming on the
                Facilities or Metra notifies [CPS] of inadequate salting. If snow or ice is not plowed
                and removed, or inadequate salting performed, [CPS] shall be in default and shall have
                until 9:30 AM to cure the default.”
¶ 64       The contract specifically contemplated that CPS would use subcontractors to carry out this
       service, requiring that CPS provide Metra “a list of all subcontractors hired to perform snow
       and ice removal for each Facility” as well as the executed subcontracts themselves.
¶ 65       In its subcontract with CPS, Four Seasons was required to “remove ice, snow and related
       accumulation from the (i) entrances and exits to the Facilities, (ii) traffic lanes and parking
       spaces at the Facilities, to the extent possible *** and (iv) any agreed upon walkways accessing
       or connected to the Facilities.” The facilities’ “surfaces are to be plowed to bare pavement, to
       the extent reasonably possible.” It provided that “[s]alt will be applied when slippery or icy
       conditions exist” and that “[a]ll areas will be cleared of snow and icing conditions as soon as
       possible trying to do same before 8 am if possible.”
¶ 66       So we have established that (1) Metra contracted with CPS, and CPS subcontracted with
       Four Seasons, to remove snow and ice from the Metra Station and (2) these snow-removal


                                                   - 10 -
       contracts would be reasonably understood as being for the protection of third parties like
       Mickens. See Allen, 2017 IL App (1st) 163340, ¶ 30; Eichler, 167 Ill. App. 3d at 691-92.
¶ 67       That leaves three elements of section 324A, namely, whether (3) Mickens was injured as a
       result of (4) the contractor’s “failure to exercise reasonable care” in performing its service, and
       whether (5) Metra relied on CPS to perform this service, as did Metra or CPS on the
       subcontractor, Four Seasons.
¶ 68       The evidence shows that Mickens was injured. Whether the contractors exercised
       reasonable care is typically a question of fact. That is particularly true in this instance, given
       that above, we have already found a question of fact as to whether the ice formed unnaturally
       due to negligent plowing and snow removal. So we likewise find that whether CPS and Four
       Seasons used reasonable care in performing their snow-removal services is a question of fact.
¶ 69       Whether Mickens’s injury was the result of any failure by the contractors to exercise
       reasonable care is likewise a question of fact (nor do defendants argue otherwise). See, e.g.,
       Ordman, 261 Ill. App. 3d at 285 (whether ice caused decedent to fall was question of fact not
       amenable to summary judgment); Iseberg v. Gross, 227 Ill. 2d 78, 87 (2007) (proximate cause
       is usually jury question).
¶ 70       As for Metra’s reliance on CPS to perform this service, the language quoted above appears
       to indicate reliance, but that issue has not been adequately briefed. It may be a question of law
       from the language of the contract. See, e.g., Eichler, 167 Ill. App. 3d at 692 (finding that
       easement holder Urban’s contractual duty to remove snow and ice was sufficient promise on
       which landowner could rely). But it may be dependent on factual issues as well. At this stage
       of summary judgment, we resolve the question in favor of the nonmovant, Mickens.
¶ 71       We would say the same thing of Metra’s and/or CPS’s reliance on the subcontractor, Four
       Seasons, to perform the snow-removal services. The language (and indeed, the mere existence)
       of the contract would suggest reliance, but we need not definitively decide that question.
       Suffice it, at this point, to say that there is sufficient evidence of reliance for Mickens to survive
       summary judgment against CPS and Four Seasons.
¶ 72       For these reasons, summary judgment in favor of CPS and Four Seasons was inappropriate.

¶ 73                                                   B
¶ 74       But Mickens says that CPS and Four Seasons would be liable even for a natural
       accumulation of snow or ice because they contractually promised to remove it. That is a
       question we likewise must answer, or at least should answer, because a factfinder could
       ultimately conclude at trial that the ice on which Mickens fell was a natural accumulation, and
       we should give guidance to the trial court in that event.
¶ 75       We have already explained that a landowner like Metra is not liable for natural
       accumulations of snow or ice. What about the snow-removal contractor?
¶ 76       As noted, our supreme court has adopted section 324A, and we have repeatedly and
       consistently applied it to snow-removal cases involving personal injury. See, e.g., Allen, 2017
       IL App (1st) 163340, ¶ 30; Eichler, 167 Ill. App. 3d at 691-92; Jordan, 2018 IL App (1st)
       180582, ¶ 30; McBride, 327 Ill. App. 3d at 997. On its face, obviously, section 324A says
       nothing about the natural-accumulation rule. It simply says that if you promise to perform a
       service that is intended for the safety of third parties, and you do not perform that service with
       reasonable care, you are liable to that third party for any resulting injuries he or she suffered.

                                                    - 11 -
       Applied here, a snow-removal contractor’s failure to remove naturally accumulating snow or
       ice after promising to do so, leading to a third person’s injury, could result in the contractor’s
       liability to that third person.
¶ 77       Granted, it is no surprise the natural-accumulation rule is not contained within section
       324A, as section 324A is a general restatement of the law, applicable to any number of
       situations not involving snow. See, e.g., Pippin, 78 Ill. 2d at 210-11 (applying section 324A to
       contract to provide security services in public housing for protection of its dwellers); Scott &
       Fetzer, 112 Ill. 2d at 388-91 (contract to install and maintain fire-warning systems in
       warehouse).
¶ 78       Still, the fact remains that section 324A does not, itself, incorporate the natural-
       accumulation rule. We would have to import into this restatement section an exception for
       contractual promises regarding snow and ice removal. Should we do so? On close scrutiny, we
       think the answer is no, for two distinct reasons.

¶ 79                                                   1
¶ 80        First, consider again the natural-accumulation rule itself. It is a sensible, well-grounded
       rule, but it is undeniably a special rule for snow and ice, contrary to the normal duty of any
       landowner to use reasonable care in tending to its premises. That is, typically, if an unsafe
       condition persisted on a landowner’s property, that landowner could be held liable for its
       failure to use reasonable care to remedy that dangerous condition; that is the hallmark of the
       premises-liability doctrine.
¶ 81        But not so with snow and ice. No matter how dangerous a condition the snow or ice
       presents, we do not require landowners to remove it. And why? Because it would be
       unreasonable to do so. Because in Illinois, snow can fall unpredictably and heavily, and
       temperatures can fluctuate quickly and widely. Snow could fall during the day, while a
       landowner is at work, unable to remove it and perhaps even unaware of its existence. It could
       fall on property owned by someone who is elderly or infirm and thus physically unable to
       remove it. A landowner might not have the financial resources to pay someone else to shovel
       it. It could fall in such tremendous blankets, in so short a time, that even the most diligent
       landowner might not have the time, resources, or ability to fully and promptly remove what
       could be multiple inches or even feet of snow. And the next day, the temperatures could rise
       15 degrees, and suddenly all this snow is melting, only to refreeze into sheets of ice when the
       temperatures drop later that night. See, e.g., Murphy-Hylton, 2016 IL 120394, ¶ 19; Hussey,
       2018 IL App (1st) 170437, ¶ 18; Tzakis, 356 Ill. App. 3d at 748; Lapidus, 115 Ill. App. 3d at
       801.
¶ 82        All sorts of scenarios are possible, involving all sorts of landowners. So in Illinois, as in
       some other jurisdictions, we make it simple, a bright-line rule: landowners do not have to
       remove naturally accumulated snow and ice. A public policy doctrine, and a good one. It makes
       perfect sense to immunize landowners from what could be a tremendously onerous duty to
       constantly stay on top of these rapid changes in weather and go to the effort of continuously
       keeping their property clear of snow and ice. As to landowners, the natural-accumulation rule,
       though a marked departure from the traditional common-law rule of premises liability, is a
       sensible and workable doctrine.
¶ 83        But as to snow-removal contractors? The accumulation of snow or ice is not a burden or a
       distraction to them; it is the start of a workday. It is what they are paid to do and trained to do.

                                                    - 12 -
       They promised that when snow fell, they would clear it away. And many (like CPS and Four
       Seasons here) are paid for each time they perform the service—so more snowfall means more
       business. The rationale for the natural-accumulation rule falls completely flat in the context of
       snow-removal contractors. To lump your average landowner in with a contractor who depends
       on snowfall for its living does not make any sense at all.
¶ 84       And section 324A, at least as applicable here, only kicks in if there is reliance by the
       landowner on the contractor’s promise to remove the snow. The reliance is key because the
       giving of that promise by the contractor has induced the landowner not to take other steps to
       remove the snow. Particularly, as here, in a commercial setting, few businesses would tolerate
       sizeable accumulations of snow or ice on their property without doing something to remedy it,
       else they would lose business. If they hire Contractor A, they do not take other steps, such as
       hiring Contractor B or using one of their own employees to shovel the snow. So it is not simply
       that the landowner chose not to remove the snow; it actually intended to do so by hiring the
       snow-removal contractor and relying on the contractor’s promise to do it.
¶ 85       As a comment to section 324A explains, with our brackets to apply it to our case:
               “The [contractor] is also subject to liability to a third person where the harm is suffered
               because of the reliance of the [landowner] for whom he undertakes to render the service
               *** upon his undertaking. This is true whether or not the negligence of the [contractor]
               has created any new risk or increased an existing one. Where the reliance of the
               [landowner] *** has induced [the landowner] to forgo other remedies or precautions
               against such a risk, the harm results from the negligence as fully as if the [contractor]
               had created the risk.” (Emphasis added.) Restatement (Second) of Torts § 324A cmt.
               e, at 144 (1965).
¶ 86       This comment e explains that, while the failure of a landowner to remove natural
       accumulations of snow or ice is mere passivity or inaction, a contractor’s failure to do so after
       promising to do so, and after inducing reliance from the landowner based on that promise, is
       more than mere inaction but is, in fact, no different than “creat[ing] the risk” itself.
¶ 87       We do not see why we should import the natural-accumulation rule into section 324A,
       thereby immunizing snow-removal contractors who fail to remove naturally accumulated snow
       or ice as if they are on the same footing as your average landowner, when of course they are
       not.

¶ 88                                                2
¶ 89       There is a second and independent reason why we would not apply the common-law
       doctrine of natural accumulation here: because the common law should have nothing to do
       with this conversation. We are talking here about a duty voluntarily assumed. And as we have
       already noted, when the duty stems from a voluntarily undertaking, it is the scope of that
       undertaking, not the common law, that defines its boundaries. Frye, 153 Ill. 2d at 32; Pippin,
       78 Ill. 2d at 210; Schoondyke, 89 Ill. App. 3d at 645.
¶ 90       Take, for example, our supreme court’s decision in Wakulich v. Mraz, 203 Ill. 2d 223, 227
       (2003), where a minor died after drinking alcohol at the defendants’ home. The plaintiffs, the
       minor’s parents, claimed two sources of a duty owed by the defendants to their daughter—a
       common-law duty as social hosts and a duty voluntarily undertaken to care for her after she
       got drunk and sick. Id. The supreme court affirmed the dismissal of the counts based on


                                                   - 13 -
       common-law duty, in light of its holding in Charles v. Seigfried, 165 Ill. 2d 482 (1995), that
       generally bars social-host liability. Wakulich, 203 Ill. 2d at 237.
¶ 91       But the supreme court upheld the counts alleging a duty based on voluntary undertaking.
       The defendants argued that the social-host liability bar should dispose of all counts, including
       the voluntary-undertaking theory of duty, which was merely an attempt to “circumvent” the
       social-host doctrine. Id. at 241-42. The supreme court made clear, however, that under the
       voluntary-undertaking theory, “[t]he liability of defendants, if any, is not contingent on their
       status as social hosts,” which was “irrelevant.” Id. at 242. “Rather,” the court reasoned,
       “defendants’ liability arises by virtue of their voluntary assumption of a duty to care for [the
       minor] after she became unconscious, irrespective of the circumstances leading up to that
       point.” Id.
¶ 92       The defendants then argued that “no special relationship” existed between the defendants
       and the minor that would impose a duty on the defendants to seek medical assistance for her,
       to which the supreme court again replied that the plaintiffs were not seeking to impose a
       common-law duty of any sort in these counts, but rather were alleging the defendants
       “voluntarily undertook to care” for the minor. (Emphasis in original.) Id. “In other words,
       having undertaken to care for [the minor], defendants were obligated to exercise due care in
       the performance of that undertaking.” (Internal quotation marks omitted.) Id.
¶ 93       The supreme court reiterated this point in Bell, 2011 IL 110724, ¶ 17, a case with similar
       facts, where again the court rejected the notion that the prohibition on social-host liability had
       anything whatsoever to do with the voluntary-undertaking counts; whether the defendants were
       social hosts was “ ‘irrelevant for purposes of plaintiff’s voluntary undertaking counts.’ ” Id.
       (quoting Wakulich, 203 Ill. 2d at 242).
¶ 94       What is true of the social-host doctrine is true of the natural-accumulation rule. They are
       doctrines related to the common-law duty of care owed by a premises owner or occupier. And
       they both fall by the wayside when the duty is imposed not by the common law but by a
       voluntary undertaking. Once a defendant voluntarily undertakes a duty, it is the scope of that
       undertaking, and nothing else, that defines the duty. Frye, 153 Ill. 2d at 32; Pippin, 78 Ill. 2d
       at 210. Common-law doctrines, at that point, are “ ‘irrelevant.’ ” Bell, 2011 IL 110724, ¶ 17
       (quoting Wakulich, 203 Ill. 2d at 242).
¶ 95       So if, as here, a voluntary undertaking is based on a contractual promise, the scope of the
       voluntarily assumed duty is defined by the contractual promise. We should not be talking about
       common-law doctrines like the natural-accumulation rule. We should be asking what duty the
       contracting party assumed. We should be looking at the language of the contract.
¶ 96       A good example of this is Eichler, 167 Ill. App. 3d 685, a slip-and-fall outside a shopping
       center on naturally accumulated ice that ultimately involved multiple landowners and
       contracts. One of the entities, Urban, had agreed in a written easement with the landowner that
       it would perform “ ‘the prompt removal of all *** snow and ice.’ ” Id. at 688. So summary
       judgment, based on lack of duty, was inappropriate, even though the ice had naturally
       accumulated, because under section 324A, Urban had voluntarily undertaken by contract to
       remove all snow and ice—even natural accumulations—and the other contracting party had
       relied on that promise, and thus Urban owed a duty of reasonable care in performing that
       undertaking. Id. at 692.
¶ 97       Notably, we also reasoned that section 324A could impose liability on the snow-removal
       contractor, Wellhausen, with whom Urban had entered into a contract to remove snow from

                                                   - 14 -
        the lot. Id. But we looked at the language of Wellhausen’s snow-removal contract with Urban
        and found that “Wellhausen contracted to remove snow only, not ice.” Id. That language
        defined the scope of Wellhausen’s voluntarily assumed duty; it did not include the removal of
        ice; so Wellhausen had no duty to remove ice. Id. Because it was undisputed that the plaintiff
        had slipped on ice, and Wellhausen’s duty did not extend to ice removal, summary judgment
        for Wellhausen was appropriate. Id.
¶ 98        That, in our view, is the proper analysis. Section 324A imposes liability for voluntary
        promises to perform services that should be understood as for the protection of third parties,
        which in the case of a written contract is defined by the terms of that contract. The contractual
        language should be the governing principle and nothing else.
¶ 99        Another example is Burke v. City of Chicago, 160 Ill. App. 3d 953 (1987), where the
        plaintiff airline employee slipped on ice at Midway Airport in Chicago. The plaintiff sued the
        city and the snow-removal contractors engaged by the city. The city owned the municipal
        property, of course, and had leased it to Northwest Airlines. Id. at 954-55. The snow-removal
        contractors had plowed the area where the accident occurred a few hours before the plaintiff
        slipped; the evidence showed that some snow either had freshly fallen in the interim or had
        remained from the initial shoveling, and it had turned to ice. Id. at 957. The lease between the
        city and Northwest Airlines placed on the city the responsibility for the “removal of snow, etc.
        ‘as reasonably may be done.’ ” Id.
¶ 100       This court found no evidence in the record that the snowplowing a few hours before the
        plaintiff fell had been conducted negligently. Id. (“There is no evidence indicating that the
        snow that turned to ice was a result of piling, bad design of the ramp, or other acts of negligence
        by the plowers.”). That, in the eyes of the court, was fatal to the plaintiff’s ability to establish
        a breach of duty to “reasonably” remove snow:
                 “In order to deduce defective plowing in this case, the court would have to conclude
                 that the city or its contractors had a duty to remove all the snow during the plowing
                 operation. That is not the duty assumed by its lease with Northwest Airlines, [the
                 plaintiff’s] employer. The duty that was assumed by the lease was removal of snow,
                 etc. ‘as reasonably may be done.’ ” (Emphasis added.) Id.
¶ 101       Again, the Burke defendants owed no duty to remove all snow, not because of a common-
        law natural-accumulation rule, but because the contractual promise was simply to
        “reasonably” remove snow. The contract, not the common law, dictated the result.
¶ 102       We followed Eichler and Burke in Crane, 228 Ill. App. 3d 325. No written contract existed
        between the landowner and the snow-removal contractor, Lootens, but we reasoned that the
        oral agreement contained a promise to use reasonable care to remove snow. Id. at 329. Because
        the voluntary undertaking was to reasonably remove snow, as in Burke, it did not extend to
        removing all snow. Id. at 329-30.

¶ 103                                                 3
¶ 104       We acknowledge that our emphasis on the language of the contract to define the scope of
        the snow-removal contractor’s duty is inconsistent with some case law in Illinois, which has
        applied the natural-accumulation doctrine in this context to override the contractual
        undertaking. Most importantly and recently, in Jordan, 2018 IL App (1st) 180582, ¶ 35, this
        court held that “merely entering into a snow removal contract does not create in the contracting


                                                     - 15 -
        parties a duty to protect third parties from natural accumulations of snow and ice, at least where
        the third parties did not personally rely on the contract.”
¶ 105       The court used the plural—“contracting parties.” To be clear, we emphatically agree that a
        landowner would not be liable for natural accumulations of snow and ice, based on the
        longstanding common-law natural-accumulation rule (absent some direct promise between the
        landowner and plaintiff, as in Schoondyke). To that extent, we certainly concur with Jordan.
        Nothing we are saying here should be understood as interpreting section 324A to undermine
        the natural-accumulation rule that applies to landowners.
¶ 106       Indeed, section 324A does not even address a landowner’s liability. The landowner does
        not make the promise in this contract to remove snow and ice; the snow-removal contractor
        does, and the landowner relies on it. The landowner is the “other” in that provision—the
        “other” for whom the snow-removal contractor promises to provide a service, and who relies
        on that promise. Restatement (Second) of Torts § 324A (1965). Section 324A concerns three
        parties—the “one who undertakes *** to render services” (here, the snow-removal contractor)
        to “another” (here, Metra), which services should be recognized as for the protection of a “third
        person” (here, Mickens, the Metra customer). Id. And the restatement addresses the
        circumstances in which the “one who undertakes *** to render services” is “subject to liability
        to the third person.” Id.
¶ 107       Section 324A, then, only addresses the liability of the snow-removal contractor, not the
        landowner. And to the extent that Jordan held that the natural-accumulation rule would
        immunize the snow-removal contractor from its promise to remove natural snow or ice
        accumulations, we respectfully reach the opposite conclusion.
¶ 108       As explained above, section 324A makes no provision for the natural-accumulation rule
        itself, obviously (it is a general restatement), but more importantly, the rationale for that rule
        is absent as applied to a contractor who is being paid to remove snow and ice. And
        superimposing a natural-accumulation rule over a contractual promise to remove snow and ice
        runs directly against the idea that liability for a voluntary undertaking is limited to the scope
        of the undertaking, instead injecting into this contract a common-law caveat to which the
        parties never agreed. And no small caveat, either. If a landowner contracts with a snow-
        removal contractor to remove natural snow and ice accumulations, is not the clear and obvious
        expectation that the snow-removal contractor will do just that? At least use reasonable care in
        doing it? And the landowner relies on that promise, thereby forgoing other measures to remove
        the snow or ice, a key component of section 324A.
¶ 109       The court in Jordan, 2018 IL App (1st) 180582, ¶ 38, after reviewing case law, found that
        public policy supported the result it reached. The court reasoned that not imposing the natural-
        accumulation rule in this context would “discourage (i) landowners from arranging for the
        removal of natural accumulations of snow and ice and (ii) contractors from agreeing to provide
        such services” and would “expose the contracting parties to countless claims for falls caused
        by natural accumulations” of snow or ice. Id.
¶ 110       We agree with the first prong of that reasoning, insofar as it applies to landowners. But a
        landowner’s liability is not addressed in section 324A. So our view would not affect the
        common-law natural-accumulation rule that applies to landowners.
¶ 111       But regarding snow-removal contractors, we do not see why public policy would frown on
        holding them liable when they fail to exercise reasonable care in the performance of their snow-
        removal service. Tort law does that all the time. Yes, our winter weather is unpredictable and

                                                    - 16 -
        harsh, so we could have multiple instances each season of heavy snowfall and ice
        accumulation, opening up these contractors to potential litigation for personal injuries. But
        unlike landowners, who have no choice but to grudgingly deal with this harsh weather, snow-
        removal contractors are in business for this very reason—they want it to snow—and
        presumably they understand that they must do their work and do it with reasonable care. We
        do not see how the imposition of liability under section 324A would cause any sort of unfair
        floodgate of litigation.
¶ 112       In fairness, Jordan did not operate in a vacuum. The court there quite reasonably
        recognized that other case law has immunized snow-removal contractors when they fail to
        remove natural snow or ice accumulation. In our view, however, many of these earlier
        decisions either did not substantively consider the question or have been misunderstood over
        the years as saying something they did not say. And in other instances, we respectfully disagree
        with their conclusions. Our disagreement is as much with these earlier decisions on which
        Jordan relied as it is with Jordan itself.
¶ 113       Principal among these earlier decisions is the oft-cited McBride, 327 Ill. App. 3d 992. But
        the court there did not determine on its own that the natural-accumulation rule applied to snow-
        removal contractors so much as it found that other cases had so concluded and that the plaintiff
        had not cited any case law to the contrary. Id. at 996-97. Another case, Strahs v. Tovar’s
        Snowplowing, Inc., 349 Ill. App. 3d 634, 638-39 (2004), likewise merely stated what it
        recognized as a rule of law without independent consideration of whether that rule was
        warranted, citing McBride in doing so.
¶ 114       One of the cases McBride cited, as did Jordan, was our decision in Wells v. Great Atlantic
        & Pacific Tea Co., 171 Ill. App. 3d 1012, 1014 (1988), where the plaintiff slipped on ice in a
        parking lot owned by the A&P supermarket. A&P had contracted with Robert Vasser to
        perform snow-removal services. The court in Wells never mentioned section 324A; indeed, the
        court did not think that the contractual promise Vasser made to A&P had any bearing
        whatsoever on Vasser’s liability to the plaintiff: “His obligation to comply with the contract
        was owed to A&P, not to plaintiff ***.” Id. at 1019. As a matter of contract law, that is true,
        but that observation did not address a tort duty imposed by section 324A for a voluntarily
        assumed duty for the protection of third parties.
¶ 115       The court in Wells followed up that incomplete statement with this: “Vasser’s duty to
        plaintiff was to abstain from negligence. Consequently, absent evidence of an unnatural
        accumulation or negligent plowing operations, there is no showing of an existing duty on the
        part of the defendants.” Id. We agree, to be sure, that Vasser (or anyone else, for that matter)
        had a common-law duty not to come onto someone else’s property and create an unnatural and
        dangerous condition. But Wells did not in any way discuss a duty imposed by a voluntary
        (contractual) undertaking to remove snow and ice. It did not mention section 324A or discuss
        the principles emanating from that restatement provision. It did not examine the language of
        contract between A&P and Vasser. It was little more than a no-privity-of-contract ruling, when
        section 324A, like it or not, extends tort law far beyond that.
¶ 116       Both Jordan and Wells also relied on Burke, 160 Ill. App. 3d 953, where the plaintiff airline
        employee slipped on ice at Midway Airport in Chicago. As we explained above, however,
        Burke did not hold that the natural-accumulation rule immunized the snow-removal
        contractors. The common law had nothing to do with the outcome. The contract there placed
        on the defendants the responsibility for the “removal of snow, etc. ‘as reasonably may be

                                                   - 17 -
        done.’ ” Id. at 957. Because the evidence showed that the defendants plowed the snow before
        the plaintiff’s fall, and there was no evidence that they did so unreasonably, the plaintiff could
        not establish a breach of duty, and summary judgment for all defendants was appropriate. Id.
¶ 117        Thus, although the court in Burke never cited or discussed section 324A, that decision
        supports our view that, when considering the scope of a defendant’s liability for a duty
        voluntarily undertaken by contract, the language of the contract is all that matters.
¶ 118        We also note that the decision in Crane, 228 Ill. App. 3d 325, has been cited by several of
        these decisions for the proposition that the natural-accumulation rule immunizes snow-removal
        contractors. As explained earlier, Crane supports our position. It was based on the terms of a
        contract (albeit an oral one) by which Lootens had only agreed to remove snow in a
        “reasonable” manner, and thus his duty was limited accordingly. Id. at 329-30. In other words,
        Lootens had no duty to eliminate all snow from the premises, but that conclusion was based
        not on the natural-accumulation rule but on the terms of the contractual undertaking he made.
¶ 119        Jordan also cited our decision in Flight v. American Community Management, Inc., 384
        Ill. App. 3d 540, 544 (2008), where this court affirmed summary judgment for a snow-removal
        contractor in a slip-and-fall occurring outside a condominium building. We view Flight as a
        good example of the flaws in artificially inserting the natural-accumulation rule into an analysis
        of liability for snow-removal contractors.
¶ 120        The court there acknowledged, first, that “where a contractor has entered into a contract to
        undertake snow removal, the scope of the duty is determined by the terms of the contract.” Id.
        With that, we entirely agree; that is precisely our point. But in the next breath, the court wrote:
        “Where a duty has been imposed on a snow removal contractor, the duty was only not to
        negligently remove snow by creating or aggravating an unnatural accumulation of ice and
        snow.” (Emphasis added.) Id.
¶ 121        That one-two punch of sentences exposes the problem. The first sentence states an
        unassailable legal principle that countless decisions have reiterated—a voluntary undertaking
        is limited to the scope of the undertaking, so if the undertaking is based in contract, the
        language of the contract governs the scope of the assumed duty. And so, under section 324A
        (which Flight never mentioned), it is that voluntarily assumed duty that the contractor must
        exercise with reasonable care. But that next sentence in Flight has nothing to do with the
        specific language of any contract; it is a general statement that the “only” duty of that
        contractor, apparently regardless of what the contract says, is to “not *** negligently remove
        snow by creating or aggravating an unnatural accumulation of ice and snow.” Id.
¶ 122        We cannot agree with an analysis that pivots from focusing on the contract for the source
        of duty, in the first sentence, to not caring at all what the contract says and imposing some
        bright-line rule, in the second. A snow-removal contract could contain any number of
        obligations—remove all snow and ice, snow only, ice only, snow over two inches, salt the ice
        but do not remove it, use “reasonable efforts” to remove snow—and we should not paint all
        contracts with the gloss that the “only” duty is to not create an unnatural condition. No doubt
        that is part of the duty. The duty, under section 324A, to use reasonable care in performing
        snow and ice removal would surely include not creating unnatural and dangerous hazards. But
        it excludes everything else? That cannot be.
¶ 123        Say, for example, the contract required the removal of snow and ice down to the pavement,
        and the snow contractor removed the snow but left an inch-thick sheet of natural ice entirely
        intact. Would not that constitute, under section 324A, the failure to exercise reasonable care in

                                                    - 18 -
        performing its duty to remove ice? Of course it would. Leaving the ice entirely untouched
        would fall pretty far short of using reasonable care to remove it. So if that failure resulted in
        injury to a third party who slipped on the ice, it should be an elementary matter to say that
        section 324A imposes liability on that contractor for that injury, right?
¶ 124       Right—unless we superimpose a natural-accumulation rule over the contract language.
        Under the natural-accumulation rule, that contractor—the one who specifically promised to
        remove ice, and whom section 324A holds to a duty of reasonable care in performing that
        undertaking—would walk scot-free, simply because the ice had never changed from its natural
        state. The contractor is rewarded for not doing what it promised to do. The contract language,
        in other words, has suddenly gone from being the one and only thing that defines the
        contractor’s voluntarily assumed duty to being utterly irrelevant, replaced by a common-law
        doctrine originally created not for companies that remove snow and ice for a living but for
        landowners.
¶ 125       In sum, the case law discussed above either did not employ the natural-accumulation rule
        to override a contractual promise to remove snow and ice (though in some instances has been
        interpreted as having done so), did so without substantive consideration of the question, or did
        so based on reasoning with which we respectfully disagree.
¶ 126       Suffice it to say that we do not see any reason to force a common-law doctrine like the
        natural-accumulation rule into an analysis of a tort duty created by a voluntary contractual
        undertaking to remove snow or ice. The rationale for the natural-accumulation rule has no
        application to snow-removal contractors. And the common law has no place in the
        consideration of a duty that, by definition, was not created by the common law in the first place
        but rather was created by (and is thus limited to) a voluntary, contractual assumption of duty.
¶ 127       Thus, insofar as section 324A governs liability for a contractor’s promise to remove snow
        or ice from a landowner’s property, the common-law natural-accumulation rule has no
        application. The guiding star should be the scope of the contractual promise and whether, under
        section 324A, the contractor reasonably performed that promise.
¶ 128       Earlier case law such as Eichler, Burke, and Crane are consistent with that view—they
        faithfully applied the language of the contract in determining the contractor’s duty—but they
        have been misinterpreted as doing the opposite, as requiring natural-accumulation immunity
        for snow-removal contractors. The original premise of those decisions was correct, and we
        should return the law to that place.

¶ 129                                                 C
¶ 130       All of this means, then, that a discussion of natural-versus-unnatural accumulation, while
        decisive in determining the liability of the landowner, Metra—who had no contract with
        Mickens and is not alleged to have made any representations or promises to Mickens—is
        irrelevant when considering the liability of one who has contractually promised to remove
        snow or ice. What matters is what the contractor promised to do in the snow-removal contract,
        whether there was reliance on that promise, whether the contractor performed that undertaking
        with reasonable care, and whether any failure to exercise reasonable care resulted in harm to
        Mickens. See Restatement (Second) of Torts § 324A (1965).
¶ 131       As we already pointed out above, the liability of CPS and Four Seasons, governed as it is
        by section 324A, is open at this stage to several questions of fact: (1) whether either of them


                                                   - 19 -
        failed to exercise reasonable care in the performance of their contractual undertakings;
        (2) whether Mickens was injured as a proximate cause of any failure by the defendants to
        exercise reasonable care; and (3) whether Metra or, in the case of the subcontract, Metra and/or
        CPS relied on these contractual promises to perform snow and ice removal (this latter question
        may ultimately be a question of law, but we leave that to the trial court).
¶ 132       For these reasons, it was error to enter summary judgment in favor of CPS and Four
        Seasons.

¶ 133                                         CONCLUSION
¶ 134      Because there is a question of fact as to whether the ice on which Mickens slipped was the
        product of a natural or unnatural accumulation, summary judgment for Metra, the landowner,
        was improper. For the reasons we have given above concerning the duties of CPS and Four
        Seasons, as well as the remaining questions of material fact we have identified above, summary
        judgment should not have been granted in favor of CPS or Four Seasons, either.
¶ 135      The judgment of the trial court is reversed. The cause is remanded for further proceedings.

¶ 136      Reversed and remanded.




                                                   - 20 -